Citation Nr: 0931492	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980.

This matter came before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on January 18, 2008, which vacated a 
May 2007 Board decision and remanded the case for additional 
development.  The issue initially arose from a January 2004 
rating decision by the Hartford, Connecticut Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2008, the Board remanded this matter for additional 
development.  

In December 2004, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.

In June 2009, the Veteran submitted additional evidence, 
including signed statements from his chiropractor and copies 
of additional medical records, some of which are duplicates 
of materials found already in the claims file.  In a July 
2009 brief, the veteran's representative waived initial RO 
consideration of this new evidence.  The Board accepts this 
additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran's current lumbar spine disability was 
diagnosed many years after service and is not related to 
events, disease, or injury during active service.

3.  A cervical spine disability is not shown to have been 
incurred as a result of an established event, injury, or 
disease during active service. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2003, December 2003, March 2006, April 2006 
and November 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in May 2009.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 and April 2006 
correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Factual Background and Analysis

A February 1979 service treatment record indicated that the 
Veteran was involved in an automobile accident one week 
earlier.  He complained of pain in the vertebral column and 
his neck. It was noted that X-ray studies were within normal 
limits.  There was no vertebral tenderness or gross 
deformity.  The examiner described it as muscle soreness.  In 
March 1979, he was seen for recurrent neck and back pain and 
diagnosed with a cervical strain.  Moist heat and a cervical 
collar were recommended.  About two weeks later, the Veteran 
was seen for an evaluation of thoracic back pain.  The 
examiner noted that X-rays showed no fracture or displacement 
and the assessment was a probably a contusion and sprain.  He 
was continued on profile for 15 days and told to discontinue 
the cervical collar in two days.  The April 1980 discharge 
examination showed the Veteran reported a history of cervical 
and low back pain secondary to an accident in 1978 and that 
he would periodically get pain in those areas since that 
time.  The examiner noted that the Veteran had been treated 
and sent back to duty.  Upon physical examination, no spinal 
abnormalities were noted by the examiner.  On the 
contemporary report of medical history the examiner noted a 
history of chronic neck and back pain secondary to an 
accident in 1978 while in service and that the Veteran had 
been treated and sent back to duty.

Post-service, the records associated with the claims folder 
are silent for spinal complaints until 1996 when the Veteran 
complained of low back pain after sweeping his driveway.  An 
August 1996 X-ray study showed mild disc narrowing at the L4-
5 level.  Thereafter, he sought treatment from a 
chiropractor.  There was no reported history in the records 
from his chiropractor that indicated the Veteran's low back 
pain began in service and had continued since that time.

The Veteran next was seen complaining of back pain in March 
2001.  According to private medical records, he reported that 
he felt something pull in his back when he extended a ladder.  
The examiner noted that the Veteran reported that he felt it 
was an aggravation of a condition he had had in the past.  
The examiner did no X-ray studies and diagnosed lumbosacral 
strain/sprain with an associated left sacroiliac segmental 
dysfunction.  

Private medical records also revealed that the Veteran 
attributed back or neck pain to post-service incidents.  In 
January 2002, the Veteran reported having slept in a 
different bed when he went out of state for school or 
training, which had aggravated his lumbosacral strain.  A VA 
treatment record (dated in October 2002) indicated that the 
Veteran reported he had ruptured a disc in January 2002.  A 
March 2002 private MRI scan showed left-sided disc herniation 
at the L5-S1 level.  An April 2002 private medical record 
noted that the Veteran reported that he developed significant 
low back pain after taking some air-conditioning classes in 
Oklahoma in January 2002 and that the pain persisted despite 
conservative measures.  Diagnosis was left L5-S1 disc 
herniation and a recommendation for surgical intervention.  
Private medical records also revealed that he underwent 
surgery for L5-S1 disc excision in May 2002 and re-
exploration surgery in June 2002.  A January 2003 private 
medical record showed that the Veteran fell down the stairs, 
which increased pain in the low back.  X-ray studies then 
showed a small central disc protrusion at L4-L5 and a MRI 
scan showed a disc space narrowing at the L5-S1 level.  

The Veteran underwent a VA examination in November 2003.  The 
examiner noted that the claims folder was not available for 
review.  He complained of sharp constant back pain, and 
intermittent daily neck pain and stiffness since an in-
service injury.  The Veteran reported that while in service 
he had injured his neck and left shoulder and subsequently 
developed low back pain when he was struck by the tailgate of 
a 5-ton truck in the motor pool.  He said that he was seen in 
sick bay where he was told he had neck sprain and was given a 
collar and pain medications.  He stated that he was put on 
light duty with no lifting and put on sedentary work for the 
remainder of his tour of duty.  He also stated that over time 
his back pain worsened and that more recently he was 
diagnosed with disc disease.  The examiner noted that MRI 
studies from July 2003 showed mild degenerative changes in 
the cervical spine with involvement of the right neural 
foramina at C5-6, and that an August 2003 VA bone density 
study showed that the bone mineral density for the lumbar 
spine was osteoporotic.  The examiner entered a diagnosis of 
"service-connected" neck and back injuries. 

A March 2004 VA MRI scan showed evidence of spinal stenosis 
at the L4-5 level and a disc bulge with superimposed 
protrusion as well as a scar at the L5-S1 level.

VA outpatient medical records dated in May and June 2004 
revealed that the Veteran received facet injections to 
various sites on the lumbar and cervical spine for pain 
relief.  

Subsequent to the Veteran's fall into a wall at a VA facility 
in April 2005, he said that he slipped on an orange peel and 
did not remember exactly which part of his body hit the wall.  
X-ray studies of the neck showed no evidence of cervical 
spinal fracture.  A VA orthopedic surgeon found the following 
month that the Veteran had sustained a rotator cuff tendon 
strain and a possible tear.  A June 2005 VA medical record 
noted that the Veteran claimed that his neck and back pain 
had increased after his recent fall.  MRI scans of the neck 
and back at VA in August 2005 showed a small posterior 
disc/osteophyte complex at C5-6 without neural foraminal or 
spinal compromise, and normal alignment of the lumbar spine 
with disc protrusion at L4-5 with moderate facet disease and 
past surgical changes noted at the L5-S1 level.

VA medical records dated in October 2007, February 2008, and 
May 2008 revealed botox trigger point injections for relief 
of his lumbar pain.  

The Veteran also was seen at a VA facility in June 2008 after 
he slipped on wet ground at work the previous month and said 
that he injured his lower back and right arm.  Following an 
electromyogram and nerve conduction study performed in June 
2008, a VA neurology consultation found no electrodiagnostic 
evidence for cervical radiculopathy.

The Veteran underwent a VA examination in December 2008.  The 
physician noted that the claims folder had been reviewed, and 
provided a detailed history of the Veteran's back complaints, 
beginning with service, and continuing into 2008.  At the 
time of the examination, the Veteran complained of severe 
neck and low back pain and stiffness with the pain radiating 
into his legs and buttocks and, occasionally, into his arms.  
He related that he was seen by a private doctor for back and 
neck pain between discharge from service in 1980 and a 
documented 1996 back complaint, but that this physician had 
died and that he was unable to obtain any records.  The 
examiner noted a 1994 suicide attempt with a burn to the left 
leg which resulted in a sciatic nerve problem and a right 
foot drop.  The Veteran used a brace on his right foot and a 
cane since 2002.  On objective examination, both the lumbar 
spine and cervical spine appeared normal, but were painful on 
motion.  X-ray studies showed degenerative changes in both 
the lumbar spine and in the neck.  Diagnosis was lumbar disc 
disease with minimal degenerative joint disease, and 
musculoskeletal cervical back strain with severe residual 
functional impairments.  The VA examiner opined that it was 
not likely that the Veteran's current lumbar and cervical 
spine disorders were due to service.  While the Veteran's 
discharge examination noted chronic neck and back pain, the 
examiner noted the lack of objective data in the service 
treatment records to confirm chronic disease, as only two 
visits were recorded in a two-year time period.  The examiner 
also noted the absence of objective medical data between the 
Veteran's discharge from service in 1980 and the first 
recorded post-service complaint in 1996.

In December 2008 and June 2009 signed statements, the 
Veteran's private chiropractor, J.P.C., opined that the 
Veteran continued to suffer from symptoms of injuries he 
sustained in a 1978 in-service accident, when a tailgate from 
a 20-ton truck fell on his back and neck.  The chiropractor 
reported that it was more than likely that the Veteran 
suffered permanent injuries when that accident occurred and 
that he will be subject to flare-ups in the future.  He 
attached the results of a January 2008 MRI scan of the 
cervical spine that showed changes that could be related to a 
traumatic event.  Those included a moderate broad based 
spondylitic ridge as well as changes in the spinal cord 
posterior to the C5 vertebral body.  The chiropractor 
reported that trauma to the neck while in service could 
explain these changes noted on the MRI.  

The Board notes that the Veteran's service representative 
attempted to argue in his June 2009 brief that the Veteran's 
neck and back disorders may have been pre-existing conditions 
that had been aggravated during service.  On his June 1976 
entrance examination, it was noted that the Veteran had been 
involved in a pre-service motor vehicle accident.  On a 
contemporary report of medical history, the Veteran noted 
that he had suffered a head injury before service and that he 
had broken his nose as a result of a pre-service traffic 
accident.  The report of his November 2003 VA examination 
noted that the Veteran denied any pre-service neck or back 
conditions.  The Veteran also reported multiple head injuries 
as a child, when interviewed for a VA pain management 
psychology note in October 2002.  He said that these injuries 
resulted in headaches and did not mention any back or neck 
complaints.  He also accused his father of physical abuse 
during childhood.  According to the report of a December 2008 
VA social and industrial survey examination, the Veteran 
explained that he suffered a broken wrist as a result of his 
pre-service motor vehicle accident.  As the only suggestion 
of a pre-existing condition is the fact that the Veteran 
checked the box for a head injury on his entrance physical, 
and there is no medical evidence to support the 
representative's suggestion, including on his entrance 
physical, this appeal need not consider the issue of whether 
a pre-existing condition had been aggravated during service.

Based upon the evidence of record, the Board finds that a 
lumbar spine disorder and a cervical spine disorder are not 
shown to have been incurred as a result of an established 
event, injury, or disease during active service.  While the 
Veteran's discharge examination noted a history of chronic 
neck and back pain secondary to an accident in 1978, isolated 
findings or even a diagnosis with the word chronic do not 
establish that either the Veteran's current lumbar disc 
disease or musculoskeletal cervical strain was incurred in 
service.  See 38 C.F.R. § 3.303(b).  As the December 2008 VA 
examiner explained, a few visits to the infirmary over a year 
or more time period subsequent to the Veteran's motor vehicle 
accident in service fails to confirm any chronic disease 
process.  There is no showing during service of clinical 
manifestations sufficient to identify a disease entity for 
either claim.  The Board notes that pain, alone, without 
evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  In this case too, 
chronicity since service is questioned because continuity of 
symptomatology is not shown from discharge in 1980 until 
1996.  The Veteran claims he was unable to obtain private 
medical records that would show such symptomatology, but 
post-service medical records that are available in the claims 
file in the period from 1996 to 2002 show that the Veteran 
often associated back or neck pain with post-service 
injuries.  The Court has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Moreover, the nexus opinions of his private chiropractor and 
the November 2003 VA examiner which attributed neck and back 
disorders to an accident during service in 1978 (in reality 
1979) are found to be of no probative value.  The Board finds 
the provided nexus statements are based upon an inaccurate 
factual history and do not mention post-service injuries from 
1996 onwards found in the claims file.  These opinions relied 
on an in-service motor pool injury from the tailgate of a 
multi-ton truck, but service treatment records noted that the 
Veteran was seen for neck and back pain a week after a motor 
vehicle accident.  Also, service medical records do not 
support that the Veteran was on profile or light duty for the 
last two years of service as he apparently told these 
examiners.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (holding that reliance on a statement renders a 
medical report incredible only if the Board rejects the 
accuracy of those statements).

The Board finds the provided nexus opinion of the December 
2008 VA examiner valid and persuasive, even though he 
apparently dated the in-service accident in 1978 instead of 
1979 and thought the Veteran went to sick call two times 
instead of three times in the weeks immediately after his 
accident.  The Board does not find these discrepancies 
significant and does find that the examiner thoroughly 
reviewed the claims file, examined the Veteran, and provided 
a rationale for his opinion that current lumbar disc disease 
and musculoskeletal cervical strain were not due to service.  
Therefore, the claims for entitlement to service connection 
for a lumbar spine disorder and for a cervical spine disorder 
must be denied.

Presumptive service connection also is not warranted in this 
case as there is no competent medical evidence of arthritis 
changes in either the lumbar spine or the cervical spine 
within a year of discharge.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements and in his 
testimony.  However, the Veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that his current back and neck disorders are 
associated with military service, these claims turn on 
medical matters-a diagnosis of a current chronic disability 
and the relationship between such current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claims for service connection 
for a lumbar spine disorder and for a cervical spine disorder 
must be denied.  The Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


